Exhibit 10.1

ENDORSEMENT NO. 1

to the

CASUALTY EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership, control

or management of Amerisafe, Inc.

(the “Company”)

IT IS HEREBY AGREED, effective June l, 2015, that Paragraph A. of the BUSINESS
COVERED Article shall be amended to clarify that the coverage hereunder shall
apply to loss sensitive Policies, including large deductible Policies, to read
as follows:

 

A. By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions, subject to the terms, conditions and limitations
hereafter set forth. Coverage hereunder includes Policies classified as loss
sensitive, including but not limited to large deductible Policies.

IT IS FURTHER AGREED that paragraph F. of the DEFINITIONS ARTICLE shall be
amended to read as follows:

 

F. Net Earned Premium

Net Earned Premium” as used herein is defined as the gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract, less dividends paid or accrued. As respects large deductible
Policies, Net Earned Premium shall be net of any applicable deductible credit.

 

American Interstate Insurance Company

93948005-14 (Eff: 6-1-15)

Casualty Excess of Loss Endt 1

5-19-15



--------------------------------------------------------------------------------

IT IS FURTHER AGREED that paragraph K. of the DEFINITIONS ARTICLE shall be
amended to read as follows:

 

K. Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including but not limited to ex
gratia payments, any pre-judgment interest which is included as part of the
award or judgment, “Second Injury Fund” assessments that can be allocated to
specific claims, Loss Adjustment Expense, 90% of Loss in Excess of Policy
Limits, and 90% of Extra Contractual Obligations, paid or to be paid by the
Company on its net retained liability after making deductions for all
recoveries, subrogations and all claims on inuring reinsurance, whether
collectible or not; provided, however, that in the event of the insolvency of
the Company, payment by the Reinsurer shall be made in accordance with the
provisions of the INSOLVENCY ARTICLE. Nothing herein shall be construed to mean
that losses under this Contract are not recoverable until the Company’s Ultimate
Net Loss has been ascertained. As respects large deductible Policies, Ultimate
Net Loss shall be net of any applicable deductible.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph H of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

IT IS FURTHER AGREED, that nothing contained herein shall be deemed a MATERIAL
CHANGE requiring prior written approval from the Reinsurer.

The provisions of this Contract shall remain otherwise unchanged.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Endorsement as of the date specified below:

Signed this 12th day of June, 2015.

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

 

By    

/s/ G. Janelle Frost

Printed Name    G. Janelle Frost Title    CEO

 

American Interstate Insurance Company

93948005-14 (Eff: 6-1-15)

Casualty Excess of Loss Endt 1

5-19-15